Case: 11-60350     Document: 00511800864         Page: 1     Date Filed: 03/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2012
                                     No. 11-60350
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHUKWUMA E. AZUBUKO,

                                                  Plaintiff-Appellant

v.

ROXBURY CHARTER HIGH SCHOOL FOR BUSINESS, FINANCE, AND
ENTREPRENEURSHIP,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:04-CV-1022


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Chukwuma E. Azubuko moves this court for leave to proceed in forma
pauperis (IFP) in his appeal of the denial of his motion under Federal Rule of
Civil Procedure 60(b) for relief from judgment. The Rule 60(b) motion challenged
the dismissal of his civil rights lawsuit in 2005. Azubuko also filed a motion
under Federal Rule of Civil Procedure 59(e) challenging the denial of Rule 60(b)
relief. See FED. R. CIV. P. 59(e) (setting 28-day filing period); Tex. A&M Research


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60350    Document: 00511800864      Page: 2   Date Filed: 03/26/2012

                                   No. 11-60350

Found. v. Magna Transp., Inc., 338 F.3d 394, 400 (5th Cir. 2003) (holding that
post-judgment motions filed within the then-applicable 10-day filing period for
Rule 59(e) motions must be construed as filed pursuant to Rule 59(e)).
      The district court ordered Azubuko to pay the appellate filing fee or file a
motion for leave to appeal IFP, but Azubuko did not do so. See FED. R. APP.
P. 24(a)(1) (providing that a party like Azubuko, who wishes to proceed IFP on
appeal, must first file an IFP motion in the district court). Azubuko’s brief fails
to address the merits of the district court’s denial of his Rule 60(b) and Rule
59(e) motions, and he has thus abandoned the only possible issues for appeal.
See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008) (holding that although
this court liberally construes pro se briefs, arguments not briefed by pro se
appellants are “effectively abandoned”); In re Ta Chi Navigation (Pan.) Corp.
S.A., 728 F.2d 699, 703 (5th Cir. 1984) (holding that an appeal from the denial
of a Rule 60(b) motion does not bring up the underlying judgment for review).
We dismiss the appeal as frivolous. See 5TH CIR. R. 42.2.
      Pro se litigants do not have “unrestrained license to pursue totally
frivolous appeals.” Clark v. Green, 814 F.2d 221, 223 (5th Cir. 1987). We
caution Azubuko that future frivolous, repetitive, or otherwise abusive filings
may result in the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court or any
court subject to this court’s jurisdiction.
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2